DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	 Applicants’ response of February 4, 2021, to the non-final action mailed November 4, 2020, has been entered. Claims 1 and 12 have been amended, claims 2-3 have been cancelled, and claim 26 is newly added.  Claims 1 and 4-26 are pending.  Claims 13-25 stand withdrawn.  Claims 1, 4-12, and 26 are under instant consideration.

Partial Withdrawn Claim Rejections - 35 USC § 112

	Claim 12 was rejected in the previous Office action mailed November 4, 2020, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention..  Applicant has amended claim 12 to remove the broad recitation followed by a narrow recitation of range rendering the rejection moot.  Accordingly, the rejection is hereby withdrawn. 

Response- & Maintained Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1 and 4-12 remain rejected in modified form and claim 26 is newly rejected-+ under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term "stiff" in claim 1 is a relative term which renders the claim indefinite.  The term “stiff" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 2-12 are included in this rejection as they depend directly or indirectly from rejected claim 1.
Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejection, they are addressed as follows: 
	Applicants traverse the rejection arguing that the instant specification explains that  “non-uniformly stiff’ means a non-uniform architecture, “non-uniformly stiff polymeric scaffolds that consists of denser areas ensuring suturability and easy handling for the surgeons, as well as softer zones to induce the appropriate cell behaviour and fate in term of cell proliferation and differentiation.”


Response and Maintained Claim Rejections - 35 USC § 103
	Applicant’s amendment necessitates the new grounds of rejection.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1 and 5-12 remain rejected, in modified form, and claim 26 is newly rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (Pub. No.: US 2008/0131473; Pub. Date: June 5, 2008) for reasons of record.

	The amended claims recite a method for producing a non-uniformly stiff polymeric scaffold for use in tissue engineering, diagnostics or surgical procedures, wherein it comprises the following steps: a)    providing at least one layer of a polymeric material gel; b)    performing a first fast drying step by applying a mechanical compression on said polymeric material gel layer; and c)    performing a second slow drying step of the gel up to reach a polymeric material mass fraction of at least 60% w/w, said step being performed by water filtration means, air-drying, or a combination thereof, and d)  performing a hydration step where the scaffold re-swells with more than 4% w/w.

	Regarding claims 1, 5, 9, and 10 Brown discloses a scaffold with multiple phases of compaction  [0069],  for a tissue equivalent implant [0012], comprising collagen [0017], 

	Regarding claim 6, Brown discloses rolling the scaffold around a central fibre/needle to produce an implant with a central channel [0124].


	Regarding claim 8, Brown discloses wherein the gel does not contain cells [0066].

	Regarding claim 11, Brown discloses wherein the scaffold is not crosslinked ([0016] and entire document.  	

	Regarding claim 12, Brown discloses a solution with collagen concentration of about 2.1 mg/ml [0176].   Pursuant to MPEP 2144.05 (II)(A) “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed 



	Regarding claim 26, Brown discloses a solution with collagen concentration of about 2.1 mg/ml [0176].  About 2.1 mg/ml [0176] is close to the instantly claimed 2.5 mg/ml.


	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the steps of providing at least a first layer of gel and physically compacting the gel [0092] and additionally drawing out liquid from the gel by evaporation [0059] or by gravity of under its own weight over several hours to  several days [0063], to produce a gel with stiffness of that mimics native tissue ([0294] and abstract) for use as a scaffold as disclosed by Brown as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  On of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Brown had already disclosed a method of producing a scaffold with multiple phases of compaction comprising the steps of providing at least a first layer of gel and physically compacting the gel [0092] and additionally drawing out liquid from the gel by evaporation [0059] or by gravity of under its own weight over several hours to several days [0063].  It would have only required routine experimentation to modify the method of Brown to produce a scaffold of compacted gel that mimics the stiffness of native tissue.
.

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (Pub. No.: US 2008/0131473; Pub. Date: June 5, 2008) as applied to claims 1 and 3 above, and further in view of Skopinska-Wisniewska et al. (Materials Science and Engineering C 40 (2014) 66-70).
	
	Regarding claim 4, Brown remains as applied to claim 1.  While Brown discloses a method of producing a scaffold of compacted gel that mimics the stiffness of native tissue by utilizing two or more different compaction methods on the gel  sequentially or simultaneously [0067] as fully set forth above.  But Brown does not disclose the process of dialysis on the gel.

	However in the same field of endeavor of producing collagen gels useful for tissue engineering (abstract) Skopinska-Wisniewska discloses dialysis of the gels in water (abstract Fig. 1).

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Brown et al. and Skopinska-Wisniewska et al. to include the step of dialysis of a collagen gel in water as disclosed by Skopinska-Wisniewska et al. in a method of producing a gel with stiffness  that mimics native tissue ([0294] and abstract) for use as a scaffold by using two or more different compaction 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.


Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejection, they are addressed as follows: 
	Applicants traverse the rejection, arguing that Brown does not discloses the instantly claimed hydration step wherein the scaffold swells with more than 4% w/w.  In 
Applicants’ argument have been fully considered, but not found persuasive.  Even though there are places in the Brown reference that does not disclose re-swelling, Brown does disclose wherein the tissue undergoes some re-swelling with the uptake of liquids [0041], however, Brown does not disclose the %w/w re-swelling.  But as Brown discloses the same collagen starting material, mechanical  compression followed by a second form of drying such as air drying under gravity for at least 1 hour it would be expected to re-swell with more than 4% w/w when placed in liquid unless and until applicant can provide evidence to the contrary.  “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound 
.
	Thus, the rejection is maintained for reason of record and foregoing discussion.

Conclusion
No claims are allowed.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617